PER CURIAM.
Comreal Miami, Inc., appeals from a final judgment denying recovery in an action for a real estate commission. We affirm.
At trial, the dispute between Comreal and Hatari focused on two questions. The first question was whether the brokerage contract was an exclusive right to sale agreement; the second was whether the agreement had been terminated. The court instructed the jury on both issues. Without objection from either party, a general verdict form was submitted to the jury. The jury found for the defendant, and the court entered judgment in accordance with the verdict. Based on the “two issue” rule, we affirm. Whitman v. Castlewood Int’l Corp., 383 So.2d 618 (Fla.1980); Colonial Stores, Inc. v. Scarbrough, 355 So.2d 1181 (Fla.1977). “In the absence of an objection to the use of the general verdict, the ‘two issue’ rule dictates that reversal would be improper because appellant is unable to demonstrate prejudice.” Pfister v. Parkway Gen. Hosp., Inc., 405 So.2d 1011 (Fla. 3d DCA 1981), rev. denied, 413 So.2d 876 (Fla.1982).
Affirmed.